*63If from the above statement of facts, the Court shall be of the opinion that there was vested in the said Robert Rodden at the time of his death a fee simple title to the whole of said lot of land sold to the said defendant, then judgment to be entered for the plaintiffs for the sum of fourteen hundred and seventy-five dollars. Otherwise that judgment shall be entered for the defendant for costs.
The Court made the following order :
This cause having been argued and considered by the • Court, the Court is of the opinion that there was vested ■in the said Robert Rodden at the time of his death a fee simple title to the whole of the said lot of land sold to the said defendant. It is ordered and adjudged that judgment be entered for the plaintiffs for the sum of fourteen hundred and seventy-five dollars with costs.
Cbas. B. Lore,

Chief Justice.